Jenkins, P. J.
1. In this suit against a municipality, for unpaid salary on account of the alleged unlawful discharge of the plaintiff before the expiration of the alleged period of employment, the court directed a verdict for the plaintiff and refused a new trial, as in City Council of Augusta v. King, ante, 111 (187 S. E. 268), and City Council of Augusta v. Kelly, 53 Ga. App. 589 (186 S. E. 222). The ordinances in*123volved in the alleged contract of employment and the discharge of the plaintiff being identical, or essentially alike, and the exceptions presenting similar questions, the instant ease is controlled by those decisions adversely to the contentions of the municipality. See also City Council of Augusta v. Widener, 51 Ga. App. 365 (180 S. E. 364), and Elliott v. Augusta, 49 Ga. App. 568 (176 S. E. 548), upon which those decisions were partly based. All of the exceptions being without merit, the court did not err in refusing a new trial.
Decided July 10, 1936.
William, T. Gary, O. Wesley Killelrew, for plaintiff in error.
Hammond, Kennedy & Kennedy, contra.
2. “This case does not appear to have been brought to this court for delay, only, and the motion to assess damages for this reason is denied.” City Council of Augusta v. King, supra.

Judgment affirmed.


Sutton, J., concurs. Stephens, J., dissents.